 



Exhibit 10.2

FIRST AMENDEMENT TO THE FRANKLIN BANK CORP.
INCENTIVE STOCK OPTION AGREEMENT
(2002 Stock Option Plan)

W I T N E S S E T H:

     WHEREAS, Franklin Bank Corp. (the “Company”) presently maintains the
Franklin Bank Corp. 2002 Stock Option Plan (the “Plan”; capitalized terms used
but not defined herein have the meanings set forth in the Plan); and

     WHEREAS, the Company and                      (“Optionee”) have entered
into an Incentive Stock Option Agreement (the “Option Agreement”) pursuant to
the Plan; and

     WHEREAS, the Committee may amend the terms of the Option Agreement without
the consent of Optionee, provided such amendment does not impair the rights of
Optionee; and

     WHEREAS, in order to extend the period during which Optionee may exercise
the Option after termination of employment under certain circumstances, the
Company desires to make certain changes to the Option Agreement;

     NOW, THEREFORE, in order to make certain revisions desired by the Company,
the Option Agreement is hereby amended in the following manner:

     1. Section 4 of the Option Agreement is deleted in its entirety and the
following is inserted in its place:



  “4.        Termination of Employment. If the Optionee ceases to be employed by
the Company for any reason other than death, disability or normal retirement or
ceases to serve on the Board for any reason other than death, disability or
normal retirement, any portion of the Option which is exercisable on the date of
such termination of employment or cessation from the Board shall expire and
terminate on the date that is three (3) months after such date of such
termination of employment or cessation from the Board.”

     2. Section 5 of the Option Agreement is deleted in its entirety and the
following is inserted in its place:



  “5.        Death, Disability or Normal Retirement. In the event the Optionee
ceases to be an employee or a member of the Board as a result of the Optionee’s
death, disability or normal retirement the Option shall become fully exercisable
and Vested and may thereafter be exercised until the expiration of the Option
Period by the former employee or director, the guardian of his estate, the
executor or administrator of his estate or by the person or persons to whom his
rights under the Option shall pass by will or the laws of descent and
distribution.

-1-



--------------------------------------------------------------------------------



 



      Optionee shall be deemed subject to a “disability” if, in the opinion of a
physician selected by the Committee, he is incapable of performing services for
the Company of the kind he was performing at the time the disability occurred by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or to be of long, continued and indefinite duration.
The date of determination of disability for purposes hereof shall be the date of
such determination by such physician.         For purposes of this Option
Agreement, “normal retirement” shall mean retirement from active employment with
the Company at or after age 65 or such other age as may be established by the
Committee.”



3.   Section 13 of the Option Agreement is deleted in its entirety.

[The remainder of this page intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this First Amendment to the Franklin Bank Corp. Incentive Stock Option Agreement
on this ___day of                     , 2005.

            FRANKLIN BANK CORP.
      By:           Name:   Anthony J. Nocella        Title:   President and
Chief Executive Officer     

-3-